IV117th CONGRESS1st SessionH. RES. 454IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Torres of New York submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of the 1st day in June as Black Wall Street Day.Whereas the Greenwood District in Tulsa, Oklahoma, was one of the most prosperous Black communities in the United States in the early 20th century, and Greenwood’s commercial district was known nationally as “Black Wall Street”;Whereas, on May 31 and June 1, 1921, a mob of armed White men descended upon Greenwood and launched what is now known as the “Tulsa Race Massacre”;Whereas the White mob’s violence led to the deaths of an estimated 300 Black residents, over 800 reports of injuries, and the destruction of more than 1,200 homes;Whereas the White mob looted, burned, or otherwise destroyed the 42 square blocks of Greenwood, including every church, school, and business;Whereas approximately 8,000 Black Tulsans were left homeless and lost millions of dollars of wealth that went unrealized by future generations;Whereas government officials blocked redevelopment efforts, stalling and preventing the reconstruction of the Greenwood community and Black Wall Street; andWhereas the 1st day in June of each year would be an appropriate date to designate as Black Wall Street Day: Now, therefore, be itThat the House of Representatives supports the designation of Black Wall Street Day. 